PER CURIAM.
We have studied the record in this appeal which arises from a summary final declaratory decree entered in favor of defendants Warlow, who were also counterclaimants and cross-claimants below.
The appellants complained that a summary final decree was entered when there were bona fide issues involved in the case. We find that the material issues involved were admitted in the various pleadings of the parties.
Finding no error in the record, the lower court is affirmed.
Affirmed.
KANNER, A. C. J., and ALLEN and WHITE, JJ., concur.